DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  August 31, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on August 3, 2021 has been fully considered. The amendment to instant claim 14 and cancellation of claims 1-13 is acknowledged. All previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claim(s) 14, 16-17, 24-25, 34 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Uekusa et al (US 2012/0220728).

5. Uekusa et al discloses foamed articles comprising a 4-methyl-1-pentene copolymer or a copolymer composition obtainable at a high foaming ratio and having good injection moldability, high rigidity and material strength ([0405]), wherein the 4-methyl-1-pentene copolymer comprises 5-95%mol of a 4-methyl-1-pentene and 5-95%mol of alpha-olefin having 2-20 carbon atoms excluding 4-methyl-1-pentene copolymer, preferably ethylene or propylene (Abstract, [0175], as to instant claims 14, 34), having maximum value of tan delta of 0.5 or more, or 1.5 or more, at a maximum temperature 0-40ºC ([0044], [0134], as to instant claim 24), a difference in Shore A hardness values immediately after start of measurement and 15 seconds after the start of measurement (ΔHS) of 15-50 ([0051], as to instant claim 14) and Shore hardness A of 83 or less (Table 4, example 36, Table 9, example Y-10).
Specific example 14 shows a sheet formed from 4-methyl-1-pentene/alpha-olefin copolymer having ΔHS of 42, tan delta of 2.8 at max temperature 20ºC; Shore hardness A of 71 (Table 2, as to instant claims 14, 16, 24).


6. Uekusa et al recites that the copolymer composition maybe cross-linked ([0339]). Since the crosslinking is cited as being optional and not required, therefore, the non-cross-linked foamed articles appear to be within the teachings of Uekusa et al as well.

7.  Though Uekusa et al shows the properties for 4-methyl-1-pentene/alpha-olefin copolymer-based compositions and a sheet comprising said composition, but does not explicitly and with sufficient specificity such as by the way of single example show the properties of the foamed article/sheet, since the composition and sheets of Uekusa et al  are essentially the same as those claimed in instant invention, i.e. comprise the same 4-methyl-1-pentene/alpha-olefin copolymer, further in combination with additional thermoplastic resins including styrene-based elastomers, as those used in instant specification (Table 1B of instant specification); the compositions and sheets having the same properties, including Shore A hardness, ΔHS and tan delta, as those of instant invention, and the foamed sheets are having high expansion ratio, therefore, the foamed sheets of Uekusa et al will inherently comprise, or alternatively, would be reasonably expected by a one of ordinary skill in the art to comprise the properties that are the same as those as claimed in instant invention and as those cited as related to sheets and composition as taught by Uekusa et al, or alternatively having values in the Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed foam body/sheet, if not taught, may be very well met by the foamed sheets of Uekusa et al, since the foamed sheets/articles of Uekusa et al are essentially the same and made in essentially the same manner as applicants’ foamed body/sheet, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Uekusa et al  that the foamed articles of Uekusa et al may comprise not only 4-methyl-1-pentene-based copolymer, but other additional resins as well ([0276], [0277], [0280]-[0286], Table 9, Ex. Y-10), and the properties of the foamed article, including maximum peak height (Rp), intrinsically and necessarily depend of the types and relative amounts of said 4-methyl-1-pentene-based copolymer and additional resins, and further on the level of foaming, as further confirmed by instant specification ( see [0072] of instant specification), therefore, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of said 4-methyl-1-pentene-based copolymer and additional resins, the type of added additional resin, and further on the level of foaming, so to produce the 4-methyl-1-pentene-based foamed article having a desired combination of properties, including maximum level of tan delta at maximum temperature measured according to conditions as claimed in instant invention, Shore A hardness, maximum peak height of at least one surface measured according to the conditions claimed in instant invention, and melt tension, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

9.  The articles of Uekusa et al  are used as sheets, medical containers, blood transfusion bags ([0413], [0420]), health appliances, impact absorbers for shoes .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claims 14, 16-18, 24-25, 32, 34 rejected under 35 U.S.C. 103 as being unpatentable over Uekusa et al (US 2012/0220728) view of Nodono et al (US 2004/0213983) and Okura et al (US 6,077,878).

11. Uekusa et al discloses foamed articles comprising a 4-methyl-1-pentene copolymer or a copolymer composition obtainable at a high foaming ratio and having good injection moldability, high rigidity and material strength ([0405]), wherein the 4-methyl-1-pentene copolymer comprises 5-95%mol of a 4-methyl-1-pentene and 5-95%mol of alpha-olefin having 2-20 carbon atoms excluding 4-methyl-1-pentene copolymer, preferably ethylene or propylene (Abstract, [0175], as to instant claims 14, 20, 34), having maximum value of tan delta of 0.5 or more, or 1.5 or more, at a maximum temperature 0-40ºC ([0044], [0134], as to instant claims 24), a difference in Shore A hardness values immediately after start of measurement and 15 seconds after the start of measurement (ΔHS) of 15-50 ([0051], as to instant claim 14) and Shore hardness A of 83 or less (Table 4, 
The 4-methyl-1-pentene copolymer composition further comprises 5-50 pbw of additional thermoplastic resins, specifically styrene-based elastomers ([0325], [0069]-[0070]) and polyamide ([0311]). It is noted that styrene-based elastomers are the additional resins used in the composition of instant invention (Table 1B).

12. Uekusa et al recites that the copolymer composition maybe cross-linked ([0339]). Since the crosslinking is cited as being optional and not required, therefore, the non-cross-linked foamed articles appear to be within the teachings of Uekusa et al as well.

13. The articles of Uekusa et al  are used as sheets, medical containers, blood transfusion bags ([0413], [0420]), packaging material ([0422]), health appliances, impact absorbers for shoes ([0432]), and thereby appear to come, at least partially, in direct or indirect contact with a human body when used (as to instant claim 25).

14. Though Uekusa et al   discloses the foamed articles and containers, having high foaming ratio, i.e. low density, produced from the 4-methyl-1-pentene/(ethylene or propylene) copolymers, Uekusa et al does not explicitly recite the density of said foamed articles and further the maximum peak height of the sheet surface measured according to JIS B0601:2001.


1) Nodono et al discloses a polyolefin foamed sheet, used for making containers ([0015], [0192]), comprising a foamed layer having expansion ratio of more than 1.5 times, or 2.5-40 times ([0199], Abstract, claim 5) and a  non-foamed layer having expansion ratio of 1.5 times or less ([0169]), the polyolefin a comprising 4-methyl-1-pentene units ([0222]), the sheet having surface roughness of 4 micron or less measured according to JIS B0601 ([0190], [0366], [0369]) and having improved smoothness ([0062]).
It is noted that the maximum peak height of at least one surface of the polyolefin sheet measured according to JIS B0601:2001 as claimed in instant invention appears to correspond to surface roughness measured according to the same method JIS B0601.
Thus, Nodono et al discloses the polyolefin foamed sheets having a high expansion ratio and surface roughness of 4 micron or less, and thereby improved smoothness, used for making containers.

2) Okura et al discloses foamed articles in the form of sheets (col. 3, lines 15-20), used for forming packaging materials (col. 16, lines 65-67), the foamed articles comprising copolymers of 4-methyl-1-pentene (col. 4, lines 62-64), wherein Okura et al teaches the foamed articles having density of 0.01-0.3 g/cc and expansion ratio of 3 to 60 times (col. 16, lines 54-62). The specifically exemplified foamed articles are having density of 0.1 g/cc at expansion ratio of 9 times (Example 23, Table 5) and density of 0.12 g/cc at expansion ratio of 7.5 times (Example 25, Table 5).

Nodono et al, Okura et al and Uekusa et al   are related to foamed articles in the form of sheets, based on 4-methyl-1-pentene-containing  polymers, having high expansion ratio and used for packaging applications, and thereby belong to the same field of endeavor, wherein Nodono et al discloses the polyolefin foamed sheets having a high expansion ratio and surface roughness of 4 micron or less, and thereby improved smoothness, and Okura et al discloses foamed articles in the form of sheets having density of 0.01-0.3 g/cc at expansion ratio of 3 to 60 times (col. 16, lines 54-62), therefore, based on the combined teachings of Uekusa et al, Nodono et al, Okura et al, it would have been obvious to a one of ordinary skill in the art to prepare the foamed articles/sheets of Uekusa et al  at a high expansion ratio corresponding to density of the foamed product of 0.01-0.3 g/cc, as taught by Okura et al, and further ensure the produced foamed sheet is having surface roughness of 4 micron or less, as taught by Nodono et al, or alternatively to include, or obvious to try to include a layer having surface roughness of 4 micron or less, as taught by Nodono et al, so to ensure the smooth surface and lightweightness of the foamed articles of  Uekusa et al so that said foamed articles would be suitable for their use in packaging applications as well, given such is desired, and since such foamed sheets are taught in the art as being used for making packaging, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

17.  Since the foamed articles/sheets of Uekusa et al in view of Nodono et al and Okura et al are substantially the same as those claimed in instant invention, i.e. comprise the same 4-methyl-1-pentene/alpha-olefin copolymer; the compositions and sheets are having the same properties as those of instant invention, therefore, the foamed sheets of Uekusa et al in view of Nodono et al and Okura et al will  intrinsically and necessarily comprise, or would be reasonably expected by a one of ordinary skill in the art to comprise the properties that are either the same as those as In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

18.  Further, based on the teachings of Uekusa et al  that the foamed articles of Uekusa et al may comprise not only 4-methyl-1-pentene-based copolymer, but other additional resins as well ([0276], [0277], [0280]-[0286], Table 9, Ex. Y-10), and the properties of the foamed article intrinsically and necessarily depend of the relative amounts of said 4-methyl-1-pentene-based copolymer and additional resins, the type of added additional resin, and further on the level of foaming, therefore, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of said 4-methyl-1-pentene-based copolymer and additional resins, the type of added additional Uekusa et al in view of Williams et al having a desired combination of properties, including maximum level of tan delta at maximum temperature measured according to conditions as claimed in instant invention, Shore A hardness, maximum peak height of at least one surface measured according to the conditions claimed in instant invention, and melt tension, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

19.  Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uekusa et al (US 2012/0220728) view of Nodono et al (US 2004/0213983), Okura et al (US 6,077,878) and Enna et al (US 2012/0094134).

20. The discussion with respect to Uekusa et al (US 2012/0220728) view of Nodono et al (US 2004/0213983), Okura et al (US 6,077,878) set forth in paragraphs 10-18 above, is incorporated here by reference.

21. Though Uekusa et al view of Nodono et al and Okura et al do not recite melt tension of the foamed sheet/article,
Enna et al discloses molded article including sheets and foamed articles (Abstract, [0173]) comprising the poly-4-methy-1-pentene composition comprising minor amounts  Enna et al shows that addition of minor amount of polyamide increases the melt tension of the film, so that melt tension of the film is 21.6-33.6 mN (Table 1). It is also noted that Comparative example 3 of Table 3 comprising only poly-4-methyl-1-pentene is having melt tension of 13.3 mN (Table 2), i.e. more than 10 mN as claimed in instant invention.

22. Since the poly-4-methy-1-pentene-based film is having melt tension of more than 10 mN and addition of minor amount of polyamide further increases the values of melt tension, as taught by Enna et al, therefore, the foamed sheet/article of Uekusa et al view of Nodono et al and Okura et al comprising said poly-4-methy-1-pentene-based resin alone or in admixture with polyamide as the additional thermoplastic resin ([0311] of Uekusa et al ) will intrinsically and necessarily have, or would be reasonably expected to have melt tension of at least 10 mN, as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

23.  Further, given a film/sheet having increased melt tension is desired, based on the combined teachings of Enna et al and Uekusa et al view of Williams et al, it would  Uekusa et al view of Williams et al, thereby arriving at the present invention.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

Response to Arguments

24.  Applicant's arguments filed on August 31, 2021 have been fully considered. It is noted that all previous rejections are withdrawn, thus rendering Applicant’s arguments moot.

25. With respect to Applicant’s arguments regarding the rejection of Claim(s) 14, 16-17, 24-25, 34 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Uekusa et al (US 2012/0220728), it is noted that:
1) Since the composition and sheets of Uekusa et al  are essentially the same as those claimed in instant invention, i.e. comprise the same 4-methyl-1-pentene/alpha-olefin copolymer, further in combination with additional thermoplastic resins including styrene-based elastomers, as those used in instant specification (Table 1B of instant specification); the compositions and sheets having the same properties, including Shore A hardness, ΔHS and tan delta, as those of instant invention, and the foamed sheets are specified as having high expansion ratio, therefore, the foamed sheets of Uekusa et al will inherently comprise, or alternatively, would be reasonably expected by a one of  Uekusa et al, or alternatively having values in the ranges that are either overlapping with those as claimed in instant invention, or close to said ranges, including maximum level of tan delta at maximum temperature measured according to conditions as claimed in instant invention, Shore A hardness, maximum peak height of at least one surface measured according to the conditions claimed in instant invention, and melt tension as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed foam body/sheet, if not taught, may be very well met by the foamed sheets of Uekusa et al, since the foamed sheets/articles of Uekusa et al are essentially the same and made in essentially the same manner as applicants’ foamed body/sheet, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Uekusa et al  that the foamed articles of Uekusa et al may comprise not only 4-methyl-1-pentene-based copolymer, but other additional resins as well ([0276], [0277], [0280]-[0286], Table 9, Ex. Y-10), and the properties of the foamed article, including maximum peak height (Rp), intrinsically and necessarily depend of the types and relative amounts of said 4-methyl-1-pentene-based copolymer and additional resins, and further on the level of foaming, as further confirmed by instant specification ( see [0072] of instant specification), therefore, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of said 4-methyl-1-pentene-based copolymer and additional resins, the type of added additional resin, and further  the level of foaming, so to produce the 4-methyl-1-pentene-based foamed article having a desired combination of properties, including maximum level of tan delta at maximum temperature measured according to conditions as claimed in instant invention, Shore A hardness, maximum peak height of at least one surface measured according to the conditions claimed in instant invention, and melt tension, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764